DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7 and 8are rejected under 35 U.S.C. 103 as being unpatentable over Gutelius (US 2016/0290424) in view of Sim et al. (US 2017/0167553).
Regarding independent claim 1, Gutelius discloses a parking brake apparatus for a vehicle (see Abstract, FIGS. 1-4), comprising: a motor section (50) receiving electric power, and generating power (see ¶ 0033); a power transmission section (52, 54, 56) rotated by driving the motor section (see ¶ 0045); a pair of pressing units (38a, 38b) receiving power from the power transmission section and pressing a brake pad (see FIG. 2; ¶ 0044); a load transmission unit (48) installed between the pair of see e.g. FIG. 3), connected to each of the pair of pressing units (via (46a, 46b)), and transmitting a pressing load of any one of the pair of pressing units to the other pressing unit (see ¶ 0039); and a caliper housing (22) having installed therein the pressing units (see FIG. 2).  
Gutelius does not disclose that the motor section is mounted to an upper surface of the caliper housing.
Sim teaches a parking brake apparatus for a vehicle (see ¶ 0003, FIGS. 1-3) comprising a motor section (12) mounted to an upper surface of a caliper housing (92) (see FIGS. 1-3).
It would have been obvious to configure the motor section of Gutelius to be mounted to an upper surface of the caliper housing to reduce the length of the electro-mechanical brake device in the longitudinal direction thereof (see e.g. Sim, ¶¶ 0038, 0063).  
Regarding claim 2, Sim teaches that the motor section is mounted to the upper surface of the caliper housing while being surrounded by a motor housing (see FIG. 2, outer surface of (12) forms motor housing).
Regarding claim 3, Sim teaches a motor mounting pocket is formed on the upper surface of the caliper housing (see FIGS. 1-3), and the motor housing is inserted into the motor mounting pocket (see FIGS. 1-3).
Regarding claim 4, Sim teaches a cover unit (96) detachably coupled to the caliper housing to cover the motor housing (see FIGS. 1-3).
Regarding claim 7, Sim teaches that a motor inserting part (see FIGS. 1-3; portion of caliper (92) surrounding motor (12) is a motor inserting part) which surrounds a side of the motor housing inserted therein is formed on the upper surface of the caliper housing (see FIGS. 1-3).
Regarding claim 8, Sim teaches a cover unit (96) detachably coupled to the caliper housing to cover the motor inserting part (see FIGS. 1-3).


Claims 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gutelius (US 2016/0290424) in view of Sim et al. (US 2017/0167553), as applied to claims 1-4, 7 and 8, above, and further in view of Brumfield et al. (US 2004/0074716).
Regarding claim 5, Sim teaches that the cover unit is coupled to the caliper (see ¶ 0056).  
Neither Gutelius nor Sim disclose that the cover unit has one end which is coupled to a side of the caliper housing and the other end which is coupled to an opposite side of the caliper housing.
Brumfield teaches a brake apparatus for a vehicle (see Abstract, FIGS. 1-4) comprising a cover unit (60) that has one end which is coupled to a side of a caliper housing (36) and the other end which is coupled to an opposite side of the caliper housing (see e.g. FIG. 4).
It would have been obvious to configure the caliper cover of the modified Gutelius device to couple to opposite sides of the caliper housing to provide a cover that encompasses the entire brake caliper, thereby providing an aesthetically pleasing look in addition to reducing a buildup of brake dust on the wheel and reducing the temperature of the caliper brake and rotor disc by channeling a flow of air (see e.g. Brumfield, ¶ 0003).  
 Regarding claim 6, Brumfield discloses that the cover unit is disposed to be spaced apart from the upper surface of the caliper housing (see FIG. 5).
Regarding claim 9, Sim teaches that the cover unit is coupled to the caliper (see ¶ 0056).  
Neither Gutelius nor Sim disclose that the cover unit has one end which is coupled to a side of the caliper housing and the other end which is coupled to an opposite side of the caliper housing.
Brumfield teaches a brake apparatus for a vehicle (see Abstract, FIGS. 1-4) comprising a cover unit (60) that has one end which is coupled to a side of a caliper housing (36) and the other end which is coupled to an opposite side of the caliper housing (see e.g. FIG. 4).
It would have been obvious to configure the caliper cover of the modified Gutelius device to couple to opposite sides of the caliper housing to provide a cover that encompasses the entire brake caliper, thereby providing an aesthetically pleasing look in addition to reducing a buildup of brake dust on the wheel and reducing the temperature of the caliper brake and rotor disc by channeling a flow of air (see e.g. Brumfield, ¶ 0003).  
Regarding claim 10, Brumfield discloses that the cover unit is disposed to be spaced apart from the upper surface of the caliper housing (see FIG. 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
February 5, 2022